internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp 3-plr-117298-99 date date distributing a b state x busine sec_1 this letter responds to your request dated date for rulings on the federal_income_tax consequences of a proposed transaction you submitted additional information in a letter dated date the information submitted for consideration is summarized below distributing a state x corporation uses the accrual_method of accounting has a calendar taxable_year and is engaged in busine sec_1 a and b equally own all the issued and outstanding common_stock of distributing we have received financial information indicating that distributing has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years plr-117298-99 certain disputes have arisen between a and b that are adversely affecting the business of distributing therefore the taxpayers have proposed the following transaction i ii distributing will form controlled as a wholly owned corporation controlled will be a state x corporation use the accrual_method of accounting and have a calendar taxable_year distributing will transfer certain assets of busine sec_1 to controlled in exchange for all of the stock of controlled and the assumption_of_liabilities iii distributing will distribute all of the controlled stock to b in exchange for all of b’s distributing stock the following representations have been made in connection with the proposed transaction a b c d e the fair_market_value of the controlled stock to be received by b will be approximately equal to the fair_market_value of the distributing stock surrendered by b in the exchange no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing the five years of financial information submitted on behalf of distributing is representative of distributing’s present operations and with regard to distributing there have been no substantial operational changes since the date of the last financial statements submitted following the transaction distributing and controlled will each continue independently and with its separate employees the active_conduct of its share of all the integrated activities of the business conducted by distributing prior to consummation of the transaction the distribution of the stock of controlled is carried out for the following corporate business_purpose to resolve shareholder disputes the distribution of the stock of controlled is motivated in whole or substantial part by this corporate business_purpose f distributing is not an s_corporation within the meaning of sec_1361 and there is no plan or intention by distributing or controlled to make an s_corporation plr-117298-99 election pursuant to sec_1362 g h i j k l m n o there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in distributing or controlled after the transaction there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed by controlled plus the liabilities to which the transfered assets are subject and the liabilities assumed in the transaction and the liabilities to which the assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred no investment_credit has been or will be claimed with respect to any property being transferred between distributing and controlled no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of controlled stock payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length no two parties to the transaction are investment companies as defined in sec_368 and iv the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing or more of the total combined voting power of all classes of stock of distributing or controlled or stock possessing or more of the total value of all classes of stock of distributing or controlled based solely on the information submitted and representations made we hold as follows plr-117298-99 the transfer by distributing of certain assets of busine sec_1 to controlled solely in exchange for all of the stock of controlled and the assumption_of_liabilities followed by the distribution of all of the controlled stock to b in exchange for all of b’s distributing stock as described above will be a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss upon the transfer of the distributing assets subject_to liabilities to controlled in exchange for the controlled stock sec_361 and sec_357 controlled will recognize no gain_or_loss upon the receipt of the distributing assets in exchange for the controlled stock sec_1032 controlled's basis in each asset to be received from distributing will equal the basis of such asset in the hands of distributing immediately prior to the transaction sec_362 controlled's holding_period for each asset to be received from distributing will include the period during which distributing held such asset sec_1223 distributing will recognize no gain_or_loss upon the distribution of the controlled stock to b sec_361 b will recognize no gain_or_loss and no amount will be included in b's income upon the receipt of controlled stock in exchange for b's distributing stock sec_355 the basis of the controlled stock to be received by b in the transaction will equal b's basis in the distributing stock surrendered in exchange therefor sec_358 the holding_period of the controlled stock to be received by b in the transaction will include the holding_period of the distributing stock surrendered in exchange therefor provided that the distributing stock is held as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 we express no opinion about the tax treatment of the proposed transaction under other provisions of the internal_revenue_code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings plr-117298-99 this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent it is important that a copy of this letter be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated sincerely yours assistant chief_counsel corporate by ken cohen senior technician reviewer branch
